The Legislature of 1935 enacted Chapter 17406 providing for the creation of a Delinquent Tax Adjustment Board in each county of the State and a Delinquent Tax Adjustment Board of Appeals in the State and defining the powers and duties of each, their purpose being to compromise and adjust tax sale certificates held by the State under certain conditions.
Section 3 of Chapter 17406, defining the powers of Delinquent Tax Adjustment Boards, is as follows:
"The said Board is authorized in its sound discretion, to compromise in its sound discretion, to compromise and adjust the amount required to be paid for the redemption or purchase of tax sale certificates, or any portion of any such certificates, held by the State for the year 1933, and/or any previous year or years upon lands within said county, including the omitted subsequent taxes upon such lands, upon principles of fairness to the county and the owners and lienors of such lands, provided, however, that all taxes due the State of Florida are to be paid in full."
In June, 1935, appellee, as complainant below, filed his bill of complaint against the County Commissioners of Lake County as the Delinquent Tax Adjustment Board of that county charging that Chapter 17406 was in conflict with Sections 1 and 12 of the Declaration of Rights, Section 16 of Article 3 and Sections 1 and 3 of Article 9 of the Constitution of Florida, and was, therefore, void and unenforceable. It prayed that the said Act be adjudged to be invalid and that defendants be restrained from proceeding under it. A temporary restraining order was granted and a motion to dissolve was denied, from which order the instant appeal was taken. *Page 292 
Except for the assault on the ground of deficient title the questions raised in this case are identical with those raised in City of Marianna, et al., v. Gussie Davis and Paul Carter, decided this date. The Acts involved in each case are identical in purpose. Chapter 17406 involved in the instant case applies to County Delinquent Tax Adjustment Boards and is somewhat more elaborate than Chapter 17405 relating to Municipal Tax Adjustment Boards.
We find no merit to the assault on the title of Chapter 17406. Otherwise the ratio decidendi of the City of Marianna, et al., v. Gussie Davis and Paul Carter concludes all questions raised in the instant case.
BUFORD, J., concurs.